DETAILED ACTION
This Action is responsive to the Amendment filed on 11/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2018 078285 A).

Regarding claim 1, Suzuki (see, e.g., FIG. 1) discloses a light emitting device comprising:
a light emitting element 10 that emits light e.g., ultraviolet light having a peak emission wavelength in a range of 365 to 500 nm (pg 2, para 7);
a fluorescent member 50, 70 comprising a resin 50 and a fluorescent material 70 configured to be excited by the light e.g., ultraviolet light from the light emitting element 10 to emit light e.g., red light having a peak emission wavelength in a range of 620 to 670 nm, the fluorescent material 70 having a composition represented by formula (I):
CasSrtEuuSivAlwNx (I) wherein s, t, u, v, w, and x respectively satisfy 0.1 < s < 0.3, 0.7 < t < 0.95, 0.005 < u < 0.04, 0.8 < s + t + u < 1.1, 0.8 < v < 1.2, 0.8 < w < 1.2, 1.8 < v + w < 2.2, and 2.5 < x < 3.2 (pg 2, para 7; pg 3, para 1, para 7; pg 4, para 1, para 7), and
wherein the light emitting device 100 is configured to emit light e.g., red light having a dominant wavelength in a range of 610 to 630 nm (pg 4, para 7).
Although Suzuki shows substantial features of the claim invention, Suzuki fails to expressly teach that the content of the fluorescent material is in the range of 115 to 150 parts mass relative to 100 parts mass of the resin. Suzuki does, however, teach that the content of the phosphor 70 in the fluorescent member is, for example, from 40% by weight to 80% by weight, preferably from 40% by weight to 75% by weight, more preferably from 50% by weight to 75% by weight, more preferably 55% by weight or more and 72% by weight or less, and that the content of the resin in the fluorescent member may be smaller than the content of the phosphor (pg 3, para 3; pg 5, para 1). However, differences in content of the fluorescent material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such fluorescent content difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the content of the fluorescent material is in the range of 115 to 150 parts mass relative to 100 parts mass of the resin, it would have been obvious to one of ordinary skill in the art to use of modify the content of the fluorescent material to be in the range of 115 to 150 parts mass relative to 100 parts mass of the resin in the fluorescent member of Suzuki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed fluorescent content or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 2, Suzuki (see, e.g., FIG. 1) discloses light emitting device comprising:
a light emitting element 10 that emits light e.g., ultraviolet light having a peak emission wavelength in a range of 365 to 500 nm (pg 2, para 7); and
a fluorescent member 50, 70 containing a fluorescent material 70 configured to be excited by light e.g., ultraviolet light from the light emitting element 10 to emit light e.g., red light having a peak emission wavelength in a range of 620 to 670 nm (pg 2, para 7; pg 3, para 1, para 7; pg 4, para 1, para 7);
the fluorescent material having a composition represented by the formula (1):
CasSrtEuuSivAlwNx (I) wherein, s, t, u, v, w, and x respectively satisfy 0.1 < s < 0.3, 0.7 < t < 0.95, 0.005 < u < 0.04, 0.8 < s + t + u < 1.1, 0.8 < v < 1.2, 0.8 < w < 1.2, 1.8 < v + w < 2.2, and 2.5 < x < 3.2 (pg 2, para 7; pg 3, para 1, para 7; pg 4, para 1, para 7), and
wherein light emitted from the light emitting device 100 has a dominant wavelength in a range of 610 to 630 nm (pg 4, para 7).
Although Suzuki shows substantial features of the claimed invention, Suzuki fails to expressly teach that when a peak emission wavelength in an emission spectrum of the light emitting device is indicated as λep and a peak emission wavelength in an emission spectrum of the fluorescent material is indicated by λfp, a wavelength difference λep - λfp is 8 nm or greater. Suzuki does, however, teach a peak emission wavelength in an emission spectrum of the fluorescent material 70 as being in a range of 630 nm or more and 670 nm or less and that the maximum emission intensity (emission peak of the light emitting device intensity) is 630 nm or more and 670 nm or less, 640 nm or more and 660 nm or less, or 645 nm or more and 655 nm or less (pg 2, para 1, para 5; pg 4, para 7). However, differences in emission wavelengths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such emission wavelengths differences is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of when a peak emission wavelength in an emission spectrum of the light emitting device is indicated as λep and a peak emission wavelength in an emission spectrum of the fluorescent material is indicated by λfp, a wavelength difference λep - λfp is 8 nm or greater, it would have been obvious to one of ordinary skill in the art to use of modify the peak emission wavelength of the light emitting device and the peak emission wavelength of the fluorescent material in the device of Suzuki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed peak emission wavelength of the light emitting device and peak emission wavelength of the fluorescent material difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Examiner Note: The fluorescent material and light emitting device of Suzuki is of the same fluorescent material and light emitting device as disclosed by applicant (see, e.g., Para 0012, Para 0022-0023 of the disclosure as originally filed), which would result in the claimed properties of the fluorescent material and light emitting device. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Regarding claim 3, although Suzuki shows substantial features of the claimed invention, Suzuki fails to expressly teach the light emitting device emits light with an excitation purity calculated on a JIS Z8701 chromaticity diagram of 99% or greater. Suzuki does, however, teach that the light emitting device can emit red light with high color purity (pg 2, para 2). However, differences in color purity will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such emission wavelengths differences is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of configured to emit light with an excitation purity calculated on a JIS Z8701 chromaticity diagram of 99% or greater, it would have been obvious to one of ordinary skill in the art to use of modify the fluorescent member of Suzuki to include a specific composition having an emission peak wavelength in a specific wavelength range so that the luminescent color of the luminescent device has an x ​​value of a specific chromaticity coordinate, a high luminous flux of red luminescence through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed excitation purity or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Examiner Note: The fluorescent material and light emitting device of Suzuki is of the same fluorescent material and light emitting device as disclosed by applicant (see, e.g., Para 0012, Para 0022-0023 of the disclosure as originally filed), which would result in the claimed properties of the excitation purity. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Regarding claim 4, although Suzuki shows substantial features of the claimed invention, Suzuki fails to expressly teach the light emitting device emits light with an excitation purity calculated on a JIS Z8701 chromaticity diagram of 99% or greater. Suzuki does, however, teach that the light emitting device can emit red light with high color purity (pg 2, para 2). However, differences in color purity will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such emission wavelengths differences is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of configured to emit light with an excitation purity calculated on a JIS Z8701 chromaticity diagram of 99% or greater, it would have been obvious to one of ordinary skill in the art to use of modify the fluorescent member of Suzuki to include a specific composition having an emission peak wavelength in a specific wavelength range so that the luminescent color of the luminescent device has an x ​​value of a specific chromaticity coordinate, a high luminous flux of red luminescence through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed excitation purity or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Examiner Note: The fluorescent material and light emitting device of Suzuki is of the same fluorescent material and light emitting device as disclosed by applicant (see, e.g., Para 0012, Para 0022-0023 of the disclosure as originally filed), which would result in the claimed properties of the excitation purity. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Regarding claim 5, Suzuki (see, e.g., FIG. 1) teaches that in the formula (I), s, t, and u respectively satisfy and 0.01 < u < 0.03 (pg 2, para 1; pg 4, para 1).
Although Suzuki shows substantial features of the claimed invention, Suzuki fails to specify 0.1 < s < 0.2, 0.8 < t < 0.95. Suzuki does teach 0.25 < s < 0.5, 0.4 < t < 0.75. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").

Regarding claim 6, Suzuki (see, e.g., FIG. 1) teaches that in the formula (I), s, t, and u respectively satisfy and 0.01 < u < 0.03 (pg 2, para 1; pg 4, para 1).
Although Suzuki shows substantial features of the claimed invention, Suzuki fails to specify 0.1 < s < 0.2, 0.8 < t < 0.95. Suzuki does teach 0.25 < s < 0.5, 0.4 < t < 0.75. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").

Regarding claim 7, Suzuki (see, e.g., FIG. 1) teaches a fluorescent member 50, 70 (pg 2, para 7; pg 3, para 3). 
Although Suzuki shows substantial features of the claim invention, Suzuki fails to expressly teach that a content of the fluorescent material is in a range of 120 to 145 parts mass relative to 100 parts mass of the resin. Suzuki does, however, teach that the content of the phosphor 70 in the fluorescent member is, for example, from 40% by weight to 80% by weight, preferably from 40% by weight to 75% by weight, more preferably from 50% by weight to 75% by weight, more preferably 55% by weight or more and 72% by weight or less, and that the content of the resin in the fluorescent member may be smaller than the content of the phosphor (pg 3, para 3; pg 5, para 1). However, differences in content of the fluorescent material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such fluorescent content difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the content of the fluorescent material is in the range of 120 to 145 parts mass relative to 100 parts mass of the resin, it would have been obvious to one of ordinary skill in the art to use of modify the content of the fluorescent material to be in the range of 120 to 145 parts mass relative to 100 parts mass of the resin in the fluorescent member of Suzuki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed fluorescent content or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 8, Suzuki (see, e.g., FIG. 1) teaches that the fluorescent material 70 has a reflectance of 20% or less at a wavelength of 450 nm (pg 4, para 8).

Regarding claim 9, Suzuki (see, e.g., FIG. 1) teaches that the fluorescent material 70 has a reflectance of 20% or less at a wavelength of 450 nm (pg 4, para 8).

Regarding claim 10, although Suzuki shows substantial features of the claimed invention, Suzuki fails to expressly teach that when a peak emission wavelength in an emission spectrum of the light emitting device is indicated as λeP and a peak emission wavelength in an emission spectrum of the fluorescent material is indicated by λfP, a wavelength difference λep - λfp is 8 nm or greater. Suzuki does, however, teach a peak emission wavelength in an emission spectrum of the fluorescent material 70 as being in a range of 630 nm or more and 670 nm or less and that the maximum emission intensity (emission peak of the light emitting device intensity) is 630 nm or more and 670 nm or less, 640 nm or more and 660 nm or less, or 645 nm or more and 655 nm or less (pg 2, para 1, para 5; pg 4, para 7). However, differences in emission wavelengths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such emission wavelengths differences is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of when a peak emission wavelength in an emission spectrum of the light emitting device is indicated as λep and a peak emission wavelength in an emission spectrum of the fluorescent material is indicated by λfp, a wavelength difference λep - λfp is 8 nm or greater, it would have been obvious to one of ordinary skill in the art to use of modify the peak emission wavelength of the light emitting device and the peak emission wavelength of the fluorescent material in the device of Suzuki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed peak emission wavelength of the light emitting device and peak emission wavelength of the fluorescent material difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Examiner Note: The fluorescent material and light emitting device of Suzuki is of the same fluorescent material and light emitting device as disclosed by applicant (see, e.g., Para 0012, Para 0022-0023 of the disclosure as originally filed), which would result in the claimed properties of the fluorescent material and light emitting device. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Regarding claim 11, Suzuki (see, e.g., FIG. 1) teaches the light emitting element 10 has a luminous intensity at its peak emission wavelength less than 0.2% with respect to a maximum luminous intensity of the light emitting device 100 (pg 2, para 1 - para 3, para 6).
Examiner Note: The fluorescent material and light emitting device of Suzuki is of the same fluorescent material and light emitting device as disclosed by applicant (see, e.g., Para 0012, Para 0022-0023 of the disclosure as originally filed), which would result in the claimed properties of the peak emission wavelengths. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Regarding claim 12, Suzuki (see, e.g., FIG. 1) teaches the light emitting element 10 has a luminous intensity at its peak emission wavelength less than 0.2% with respect to a maximum luminous intensity of the light emitting device 100 (pg 2, para 1 - para 3, para 6).
Examiner Note: The fluorescent material and light emitting device of Suzuki is of the same fluorescent material and light emitting device as disclosed by applicant (see, e.g., Para 0012, Para 0022-0023 of the disclosure as originally filed), which would result in the claimed properties of the peak emission wavelengths. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Regarding claim 13, although Suzuki shows substantial features of the claimed invention, Suzuki fails to expressly teach that when a maximum emission intensity in an emission spectrum of the light emitting device is set to 100%, a wavelength at emission intensity 10% located at a shorter wavelength side with respect to a peak emission wavelength of the light emitting device is indicated as Aes, and a maximum emission intensity in  an emission spectrum of the fluorescent material is set to 100%, a wavelength at emission intensity 10% located at a shorter wavelength side with respect to a peak emission wavelength of the fluorescent material is indicated as Afs, a wavelength difference Aes - Afs is 8.5 nm or greater. Suzuki does, however, teach a peak emission wavelength of the fluorescent material 70 as being in a range of 630 nm or more and 670 nm or less and that the emission peak of the light emitting device intensity is 630 nm or more and 670 nm or less, 640 nm or more and 660 nm or less, or 645 nm or more and 655 nm or less (pg 2, para 1, para 5; para 7; pg 4, para 1, para 7). However, differences in emission wavelengths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such emission wavelengths differences is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of a wavelength difference Aes - Afs is 8.5 nm or greater, it would have been obvious to one of ordinary skill in the art to use of modify the peak emission wavelength of the light emitting device and the peak emission wavelength of the fluorescent material in the device of Suzuki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed peak emission wavelength of the light emitting device and peak emission wavelength of the fluorescent material difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Examiner Note: The fluorescent material and light emitting device of Suzuki is of the same fluorescent material and light emitting device as disclosed by applicant (see, e.g., Para 0012, Para 0022-0023 of the disclosure as originally filed), which would result in the claimed properties of the fluorescent material and light emitting device. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Regarding claim 14, although Suzuki shows substantial features of the claimed invention, Suzuki fails to expressly teach that when a maximum emission intensity in an emission spectrum of the light emitting device is set to 100%, a wavelength at emission intensity 10% located at a shorter wavelength side with respect to a peak emission wavelength of the light emitting device is indicated as Aes, and a maximum emission intensity in  an emission spectrum of the fluorescent material is set to 100%, a wavelength at emission intensity 10% located at a shorter wavelength side with respect to a peak emission wavelength of the fluorescent material is indicated as Afs, a wavelength difference Aes - Afs is 8.5 nm or greater. Suzuki does, however, teach a peak emission wavelength of the fluorescent material 70 as being in a range of 630 nm or more and 670 nm or less and that the emission peak of the light emitting device intensity is 630 nm or more and 670 nm or less, 640 nm or more and 660 nm or less, or 645 nm or more and 655 nm or less (pg 2, para 1, para 5; para 7; pg 4, para 1, para 7). However, differences in emission wavelengths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such emission wavelengths differences is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of a wavelength difference Aes - Afs is 8.5 nm or greater, it would have been obvious to one of ordinary skill in the art to use of modify the peak emission wavelength of the light emitting device and the peak emission wavelength of the fluorescent material in the device of Suzuki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed peak emission wavelength of the light emitting device and peak emission wavelength of the fluorescent material difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Examiner Note: The fluorescent material and light emitting device of Suzuki is of the same fluorescent material and light emitting device as disclosed by applicant (see, e.g., Para 0012, Para 0022-0023 of the disclosure as originally filed), which would result in the claimed properties of fluorescent material and light emitting device. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Regarding claim 15, although Suzuki shows substantial features of the claimed invention, Suzuki fails to expressly teach that when a maximum emission intensity in an emission spectrum of the light emitting device is set to 100%, a wavelength at emission intensity 10% located at a longer wavelength side with respect to a peak emission wavelength of the light emitting device is indicated as AeL, and a maximum emission intensity in  an emission spectrum of the fluorescent material is set to 100%, a wavelength at emission intensity 10% located at a longer wavelength side with respect to a peak emission wavelength of the fluorescent material is indicated as AfL, a wavelength difference AeL – AfL is 1.2 or less. Suzuki does, however, teach a peak emission wavelength of the fluorescent material 70 as being in a range of 630 nm or more and 670 nm or less and that the emission peak of the light emitting device intensity is 630 nm or more and 670 nm or less, 640 nm or more and 660 nm or less, or 645 nm or more and 655 nm or less (pg 2, para 1, para 5; para 7; pg 4, para 1, para 7). However, differences in emission wavelengths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such emission wavelengths differences is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of a wavelength difference AeL – AfL is 1.2 or less, it would have been obvious to one of ordinary skill in the art to use of modify the peak emission wavelength of the light emitting device and the peak emission wavelength of the fluorescent material in the device of Suzuki through routine experimentation.


CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed peak emission wavelength of the light emitting device and the peak emission wavelength of the fluorescent material difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Examiner Note: The fluorescent material and light emitting device of Suzuki is of the same fluorescent material and light emitting device as disclosed by applicant (see, e.g., Para 0012, Para 0022-0023 of the disclosure as originally filed), which would result in the claimed properties of the wavelength at emission intensity 10%. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Regarding claim 16, although Suzuki shows substantial features of the claimed invention, Suzuki fails to expressly teach that when a maximum emission intensity in an emission spectrum of the light emitting device is set to 100%, a wavelength at emission intensity 10% located at a longer wavelength side with respect to a peak emission wavelength of the light emitting device is indicated as AeL, and a maximum emission intensity in  an emission spectrum of the fluorescent material is set to 100%, a wavelength at emission intensity 10% located at a longer wavelength side with respect to a peak emission wavelength of the fluorescent material is indicated as AfL, a wavelength difference AeL – AfL is 1.2 or less. Suzuki does, however, teach a peak emission wavelength of the fluorescent material 70 as being in a range of 630 nm or more and 670 nm or less and that the emission peak of the light emitting device intensity is 630 nm or more and 670 nm or less, 640 nm or more and 660 nm or less, or 645 nm or more and 655 nm or less (pg 2, para 1, para 5; para 7; pg 4, para 1, para 7). However, differences in emission wavelengths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such emission wavelengths differences is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of a wavelength difference AeL – AfL is 1.2 or less, it would have been obvious to one of ordinary skill in the art to use of modify the peak emission wavelength of the light emitting device and the peak emission wavelength of the fluorescent material in the device of Suzuki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed peak emission wavelength of the light emitting device and the peak emission wavelength of the fluorescent material difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Examiner Note: The fluorescent material and light emitting device of Suzuki is of the same fluorescent material and light emitting device as disclosed by applicant (see, e.g., Para 0012, Para 0022-0023 of the disclosure as originally filed), which would result in the claimed properties of the wavelength at emission intensity 10%. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Regarding claim 17, Suzuki (see, e.g., FIG. 1) discloses a method of manufacturing a light emitting device configured to emit light having a dominant wavelength in a range of 610 to 630 nm, the method comprising:
disposing a light emitting element 10 that emits light e.g., ultraviolet light having a peak emission wavelength in a range of 365 to 500 nm on a support member (pg 2, para 1, para 2, para 7; pg 3, para 4);
providing a fluorescent material 70 and a resin 50, the fluorescent material 70 having a composition represented by a formula (I) and configured to be excited by the light e.g., ultraviolet light from the light emitting element 10 to emit light having a peak emission wavelength in a range of 620 to 670 nm (pg 2, para 1, para 2, para 7);
CasSrtEuuSivAlwNx (I) where s, t, u, v, w, and x respectively satisfy 0.1 < s < 0.3, 0.7 < t < 0.95, 0.005 < u < 0.04, 0.8 < s + t + u < 1.1, 0.8 < v < 1.2, 0.8 < w < 1.2, 1.8 < v + w < 2.2, and 2.5 < x < 3.2 (pg 2, para 1, para 2), 
mixing the fluorescent material 70 and the resin 50 to obtain a composition for fluorescent member 50, 70 (pg 3, para 1); and 
disposing the composition for fluorescent member 50, 70 on the light emitting element 10 to obtain a fluorescent member 50, 70 (pg 3, para 1, para 4).
Although Suzuki shows substantial features of the claim invention, Suzuki fails to expressly teach that the content of the fluorescent material is in the range of 115 to 150 parts mass relative to 100 parts mass of the resin. Suzuki does, however, teach that the content of the phosphor 70 in the fluorescent member is, for example, from 40% by weight to 80% by weight, preferably from 40% by weight to 75% by weight, more preferably from 50% by weight to 75% by weight, more preferably 55% by weight or more and 72% by weight or less, and that the content of the resin in the fluorescent member may be smaller than the content of the phosphor (pg 3, para 3; pg 5, para 1). However, differences in content of the fluorescent material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such fluorescent content difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the content of the fluorescent material is in the range of 115 to 150 parts mass relative to 100 parts mass of the resin, it would have been obvious to one of ordinary skill in the art to use of modify the content of the fluorescent material to be in the range of 115 to 150 parts mass relative to 100 parts mass of the resin in the fluorescent member of Suzuki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed fluorescent content or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 18, Suzuki (see, e.g., FIG. 1) teaches that in the formula (I), s, t, and u respectively satisfy, 0.01 < u < 0.03 (pg 2, para 1; pg 4, para 1). 
Although Suzuki shows substantial features of the claimed invention, Suzuki fails to specify 0.1 < s < 0.2, 0.8 < t < 0.95. Suzuki does teach 0.25 < s < 0.5, 0.4 < t < 0.75. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").

Regarding claim 19, although Suzuki shows substantial features of the claim invention, Suzuki fails to expressly teach that the content of the fluorescent material relative to 100 parts mass of the resin is in the range of 120 to 145 parts mass. Suzuki does, however, teach that content of the resin in the fluorescent member may be smaller than the content of the phosphor (pg 3, para 3). However, differences in content of the fluorescent material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such fluorescent content difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the content of the fluorescent material relative to 100 parts mass of the resin is in the range of 120 to 145 parts mass, it would have been obvious to one of ordinary skill in the art to use of modify the content of the fluorescent material relative to 100 parts mass of the resin to be in the range of 120 to 145 parts mass in the fluorescent member of Suzuki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed fluorescent content or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 20, although Suzuki teaches substantial features of the claimed invention, Suzuki fails to expressly teach that when a peak emission wavelength in an emission spectrum of the light emitting device is indicated as λeP and a peak emission wavelength in an emission spectrum of the fluorescent material is indicated by λfP, a wavelength difference λeP - λfP is 8 nm or greater. Suzuki does, however, teach a peak emission wavelength in an emission spectrum of the fluorescent material 70 as being in a range of 630 nm or more and 670 nm or less  and that the maximum emission intensity (emission peak of the light emitting device Intensity) is 630 nm or more and 670 nm or less, 640 nm or more and 660 nm or less, or 645 nm or more and 655 nm or less (pg 2, para 1, para 5; pg 4, para 7). However, differences in emission wavelengths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such emission wavelengths differences is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of when a peak emission wavelength in an emission spectrum of the light emitting device is indicated as λep and a peak emission wavelength in an emission spectrum of the fluorescent material is indicated by λfp, a wavelength difference λep - λfp is 8 nm or greater, it would have been obvious to one of ordinary skill in the art to use of modify the peak emission wavelength of the light emitting device and the peak emission wavelength of the fluorescent material in the device of Suzuki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed peak emission wavelength of the light emitting device and peak emission wavelength of the fluorescent material difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Examiner Note: The fluorescent material and light emitting device of Suzuki is of the same fluorescent material and light emitting device as disclosed by applicant (see, e.g., Para 0012, Para 0022-0023 of the disclosure as originally filed), which would result in the claimed properties of the peak emission wavelengths. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that Suzuki discloses that “the content of the phosphor 70 in fluorescent member is, for example, from 40% by weight to 80% by weight to resin, preferably from 40% by weight to 75% by weight to resin, more preferably from 50% by weight to 72% by weight to resin” (page 5, paragraph 1 in English translation of JP2018078285 A1). 
Suzuki also discloses that “when the content is less than the upper limit value, scattering loss of light due to the phosphor decreases, and higher luminous flux tends to be achieved” (page 5, paragraph 1 in English translation of JP2018078285 A1). 
In other words, Suzuki teaches that when the content of the phosphor is greater than the upper limit value of 80 % by weight to resin, the scattering loss of the light due to the phosphor increases, and high luminous flux cannot be achieved. 
Suzuki suggest a disadvantage in terms of achieving high luminous flux when the content of phosphor exceeds 80 % by weight relative to the resin. In view of the teachings of Suzuki, a person of ordinary skill in the art would not have had any motivation to modify the light emitting device of Suzuki by increasing the content of the phosphor to be higher than 80% by weight relative to the resin.
Examiner responds:
Examiner disagrees. Suzuki discloses a weight percentage preference of the phosphor 70 in the fluorescent member 50 where the content of the phosphor 70 in fluorescent member 50 is, for example, from 40% by weight to 80% by weight to resin, preferably from 40% by weight to 75% by weight to resin, more preferably from 50% by weight to 72% by weight to resin that tends to achieve a higher luminous flux (pg 5, para 1). Suzuki also discloses that the content of the resin in the fluorescent member may be smaller than the content of the phosphor (pg 3, para 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817